Motion to amend the remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Order affirmed. Upon this appeal there was presented and necessarily passed upon the following question: Whether the failure of the trial court to inform the defendant of his right to have counsel assigned to represent him constituted a denial of due process and thereby violated the Fourteenth Amendment of the Constitution of the United States. This court held that in the circumstances of this case, such failure so to inform defendant did not violate the Fourteenth Amendment of the Constitution of the United States. [See 301 N. Y. 733.]